Exhibit 10.1

 

Description of performance goals under the National Fuel Gas Company 2012 Annual
At Risk Compensation Incentive Program and the National Fuel Gas Company
Executive Annual Cash Incentive Program

 

2012 Annual At Risk Compensation Incentive Program

On December 20, 2012, the Compensation Committee of the Board of Directors of
National Fuel Gas Company (the “Company”) adopted specific written performance
goals for fiscal year 2013 under the 2012 Annual At Risk Compensation Incentive
Program ("AARCIP") for David F. Smith, Ronald J. Tanski, Matthew D. Cabell and
Anna Marie Cellino.  Mr. Smith is Chairman of the Board and Chief Executive
Officer of the Company.  Mr. Tanski is President and Chief Operating Officer of
the Company.  Mr. Cabell is President of Seneca Resources Corporation, the
Company’s exploration and production subsidiary, and Senior Vice President of
the Company.  Mrs. Cellino is President of National Fuel Gas Distribution
Corporation, the Company’s utility subsidiary.

These executives will earn cash compensation in fiscal 2013 under the AARCIP
depending upon their performance relative to their goals.  Compensation amounts
pursuant to these arrangements can range up to 200% of fiscal-year salary for
Mr. Smith, up to 160% of fiscal-year salary for Mr. Tanski and up to 140% of
fiscal-year salary for Mr. Cabell and Mrs. Cellino.  Target compensation is 105%
of fiscal-year salary for Mr. Smith, 80% of fiscal-year salary for Mr. Tanski
and 70% of fiscal-year salary for Mr. Cabell and Mrs. Cellino.  The Compensation
Committee may approve other compensation or awards at its discretion.

The goals for Mr. Smith relate to Company EBITDA (weighted as 25% of the
formula), EBITDA of the Company’s pipeline and storage subsidiaries and utility
subsidiary (weighted as 25% of the formula), oil and natural gas production
volume (weighted as 20% of the formula), safety (weighted as 10% of the
formula), environmental/safety compliance (weighted as 10% of the formula), and
the Company’s investor relations program (weighted as 10% of the formula).

The goals for Mr. Tanski relate to Company EBITDA (weighted as 25% of the
formula), EBITDA of the Company’s pipeline and storage subsidiaries and utility
subsidiary (weighted as 25% of the formula), oil and natural gas production
volume (weighted as 10% of the formula), management of the capital expenditures
of the Company’s utility subsidiary (multiple goals weighted in the aggregate as
20% of the formula), safety (weighted as 10% of the formula), and the Company’s
investor relations program (weighted as 10% of the formula).

The goals for Mr. Cabell relate to Company EBITDA (weighted as 15% of the
formula), EBITDA of the Company’s exploration and production subsidiary
(weighted as 15% of the formula), oil and natural gas production volume
(weighted as 25% of the formula), oil and natural gas reserve replacement
(weighted as 15% of the formula), finding and development costs (weighted as 15%
of the formula), lease operating expenses and general and administrative
expenses (weighted as 10% of the formula), and environmental/safety compliance
(weighted as 5% of the formula).





--------------------------------------------------------------------------------

 

The goals for Mrs. Cellino relate to Company EBITDA (weighted as 25% of the
formula), EBITDA of the Company’s pipeline and storage subsidiaries and utility
subsidiary (weighted as 25% of the formula), safety (multiple goals weighted in
the aggregate as 20% of the formula), customer service telephone response time
in the Pennsylvania division of the Company’s utility subsidiary (weighted as
10% of the formula), management of the capital expenditures of the Company’s
utility subsidiary (multiple goals weighted in the aggregate as 10% of the
formula), and effectiveness of the Company’s utility subsidiary in obtaining
customer assistance under the Home Energy Assistance Program (multiple goals
weighted in the aggregate as 10% of the formula).

For purposes of the fiscal 2013 goals under the AARCIP and EACIP (as defined
below), EBITDA is defined as operating income plus depreciation, depletion and
amortization, and any period-end impairment charges.  EBITDA will exclude any
reversal of reserves for preliminary survey and investigation charges.  For each
named executive officer (including David P. Bauer as described below), the
performance level achieved on each earnings goal will be averaged with the
performance level achieved on the prior year’s corresponding earnings goal.


Executive Annual Cash Incentive Program

On December 20, 2012, the Compensation Committee adopted specific written
performance goals for fiscal year 2013 under the National Fuel Gas Company
Executive Annual Cash Incentive Program ("EACIP") for David P. Bauer, Treasurer
and Principal Financial Officer of the Company.  Mr. Bauer will earn cash
compensation in fiscal 2013 under the EACIP depending upon his performance
relative to his goals.  The compensation amount pursuant to this arrangement can
range up to 90% of fiscal-year salary, and target compensation is 45% of
fiscal-year salary.  The Compensation Committee may approve other compensation
or awards at its discretion.

The goals for Mr. Bauer relate to Company EBITDA (weighted as 25% of the
formula), EBITDA of the Company’s pipeline and storage subsidiaries and utility
subsidiary (weighted as 25% of the formula), the Company’s investor relations
program (multiple goals weighted in the aggregate as 15% of the formula),
internal control compliance (weighted as 5% of the formula), safety (weighted as
5% of the formula), and individual performance as otherwise subjectively
determined (weighted as 25% of the formula).

 



--------------------------------------------------------------------------------